Case 2:19-cv-18652-MCA-LDW Document 8 Filed 12/11/19 Page 1 of 1 PagelD: 226

a

 

ROSELAND OFFICE:
75 LIVINGSTON AVENUE

SUITE 301
ROSELAND, NJ 070 oh

  

DELIVERY ADDRESS: 99 WOOD AVENUE SOUTH, ISELIN, Nu 08830-2712
INFO @ GREENBAUMLAW.COM
ALAN S. NAAR WWW.GREENBAUMLAW.COM
(732) 476-2530 - DIRECT DIAL
(732) 476-2531 - DIRECT FAX
ANAAR@GREENBAUMLAW.COM

 

December 11, 2019
Via ECF
Hon. Madeline Cox Arleo, U.S.D.J.

U.S. District Court
Martin Luther King, Jr. Federal Bldg. and Courthouse

50 Walnut St.
Newark, NJ 07102
Re: Ryan R. Krueger, et al v. Bradley A. Alford, et al
Case No. 2:19-cv-18652 (MCA)(LDW)
Dear Judge Arleo:

This firm, together with Fried, Frank, Harris, Shriver & Jacobson LLP, represents
nominal defendant Perrigo Company ple and defendants Bradley A. Alford, Rolf A. Classon,
Adriana Karaboutis, Jeffrey B. Kindler, Donal O’Connor, Geoffrey M. Parker and Theodore R.
Samuels, in the above-referenced matter.

We are pleased to report that counsel for all parties have agreed on a Proposed Order and
Joint Stipulation Regarding Service and Response Dates to Complaint. If the proposed Order
meets with Your Honor’s approval, kindly “So Order” it on page 11.

Thank you for your time and consideration.

  

Respectfully yours,
ASN:cd

\\ ¢ U
Alan’ .
Enclosure

ce: All counsel of record (w/enc., via email)
